Citation Nr: 1824115	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  05-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1997 to January 1997 and from June 2006 to September 2006.  The Veteran also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder. 

In February 2017, the Board remanded the matters for further development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A sleep disorder is not related to military service and is not due to or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The Veteran's sleep disability was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection 

The Veteran contends that he is entitled to service connection for a sleep disability, namely sleep apnea, because he has been suffering from sleep problems since he was last on active duty.  See Board Hearing Transcript, p. 14.  He alternatively contends that his sleep disability is related to a service-connected disability, namely his foot and back disabilities.  

In order to obtain service connection under 38 U.S.C. §§ 1110, 1131 (2012) and 38 C.F.R. § 3.303 (a) (2017) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran was afforded a VA sleep disorder examination in February 2012 where he reported having difficulty sleeping while on active duty.  He reported he could not stay asleep and was treated for insomnia.  He also reported symptoms of loud snoring and day time fatigue.  He was ultimately diagnosed with sleep apnea and he continues to take prescription medication for his insomnia.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service because there was no documented evidence of sleep apnea symptoms in service or within 1 year of discharge.  The examiner further opined that the Veteran's insomnia was less likely than not related to a service-connected disorder because the Veteran's insomnia symptoms occurred prior to his back disability.  The June 2013 Board decision found that the February 2012 examination report was inadequate as it did not properly address the theory of secondary service connection.  It remanded for a new opinion.  

In an April 2016 medical opinion, the examiner noted that the Veteran reported 3 differing types of sleep concerns: sleep apnea, insomnia, and nightmares.  The examiner opined that the Veteran's sleep apnea was neither caused by or the result of any mental health condition.  The examiner also opined that the Veteran's insomnia was a symptom of both generalized anxiety disorder as well as major depressive disorder and not a separate diagnosis.  Finally, the examiner opined that the Veteran's sleep disturbances and insomnia began during military service.  The examiner did not address the etiology of sleep apnea, other than to opine against any connection to a mental health disability so the Board again remanded the matter to address the other theories of entitlement.  

In a March 2017 opinion, the specialist opined that it was less likely than not that the Veteran's sleep disability was incurred in or otherwise caused by service.  The specialist reasoned that the Veteran reported that he started having difficulty with sleep apnea in 2006 but noted that the Veteran was treated for insomnia, not sleep apnea, during that period.  The specialist further reasoned that the separation examination was silent for complaints or a diagnosis of sleep apnea.  It wasn't until 2011-well after separation- that a sleep study found that the Veteran suffered from sleep apnea.  

The specialist further opined that the Veteran's sleep disorder was not caused or aggravated by a service-connected disability.  The specialist reasoned that the Veteran's sleep apnea is medically separate and unrelated to his service-connected diagnoses.  The specialist also noted that the Veteran has reported that his sleep apnea symptoms have remained relatively the same since he was diagnosed in 2006. 
The Board finds the March 2017 medical opinion to be the most probative evidence of record.  The examiner addressed the issue of service connection on a direct and secondary basis after a thorough review of the Veteran's claims folder.  The examiner ultimately opined against any nexus between the Veteran's sleep apnea and service or a service-connected disability and provided reasons in support of the opinion.

The Board notes that the April 2016 VA examiner noted that the Veteran reported being diagnosed with sleep apnea "sometime in 2006-2008, most likely 2007."  However, there is no evidence to confirm that diagnosis.  In a September 2017 letter, the RO requested that the Veteran clarify the dates and providers who he underwent sleep studies with as there appeared to be conflicting information.  In that regard, the Veteran reported that he underwent a sleep study at Tinker Air Force Base in 2011 but at a February 2012 VA examination, he reported that a sleep study was conducted at Integris Sleep Disorder Center in 2010.  The Veteran has not responded to the letter.  The Board notes that "the duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  Since the sleep studies referenced were not able to be obtained, the Board cannot speculate as to what information the studies may or may not have provided to assist the Board in its analysis.  

The Board notes that the Veteran is competent to report symptoms of loud snoring, difficulty sleeping, etc.; however, there is no evidence that he is competent to diagnose sleep disabilities.  In fact, as the record indicates, the Veteran admitted that he sought medical help because he did not know what was wrong.  As the April 2016 examiner pointed out, the Veteran's sleep problems are three-fold, two of them (insomnia and nightmares) related to the symptoms of his mental health disability and the third (sleep apnea) not being related to service or a service-connected disability.  Therefore, the Board assigns no probative value to the Veteran's statements which attempt to opine the etiology of his sleep apnea.  

Given that the Board has found the unfavorable March 2017 medical opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. §5107 (2012).


ORDER

Entitlement to service connection for a sleep disability is denied.



REMAND

There is conflicting information regarding the Veteran's employment history during the period on appeal.  In that regard, the Veteran submitted a VA Form 21-8940 in June 2009 indicating that he last worked fulltime on December 31, 2008.  However, at an April 2016 VA examination, the Veteran reported not having worked outside the home for the previous 2 to 2 1/2 years; a March 2014 VA examination report states that the Veteran was unemployed; and a November 2013 VA mental health examination report indicates that the Veteran has been unemployed since December 2011, but most recently worked as an EMT-Advanced.  Since it is unclear as to the Veteran's employment status during the period on appeal, the Board finds that a remand is necessary to obtain an up to date VA Form 21-8940 which includes the Veteran's employment history during the relevant appeals period.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a current VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Specifically, request a complete description of employment history from 2004 to present (relevant period on appeal).  

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


